Citation Nr: 1817997	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  14-24 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a sinus disorder.  

2.  Entitlement to an increased (compensable) disability rating for the service-connected headache disability.  

3.  Entitlement to an initial disability rating in excess of 30 percent for the service-connected asthma.


ATTORNEY FOR THE BOARD

T. Grzeczkowicz, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 2004 to November 2007.

This case is before the Board of Veterans' Appeals (Board) on appeal from July 2012 and September 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In the July 2012 rating decision, the RO confirmed and continued the previously assigned noncompensable rating for the service-connected headache disability; and, denied entitlement to service connection for sinusitis because new and material evidence was not received to reopen the previously denied claim.  In the September 2012 rating decision, the RO granted service connection for asthma and assigned an initial 30 percent disability rating, effective from September 30, 2009.  

The Board previously remanded the claims for additional development in February 2016.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, review of the record reveals that the claims must be remanded for additional development prior to appellate consideration.  

In its February 2016 decision, the Board determined that providing the Veteran with medical examinations and/or obtaining medical opinions is necessary to make a decision on the Veteran's claims for service connection for a sinus disorder and increased ratings for headaches and asthma.  The Board remanded, in pertinent part, for such development.  An internal VA document, VA 21-2507a, Request for Physical Examination, added to the Veteran's claims file on June 7, 2016 shows that the Appeals Management Center (AMC) requested examinations to be conducted for the Veteran's claims.  There is no indication that he received written notification as to the date and time of the examinations and an examination notification letter has not been associated with the claims file.  A subsequent C & P Exam Inquiry notice received in August 2016 shows that the Veteran "failed to RSVP" for his examinations requested in June 2016 and that they were thus cancelled.  In the November 2016 supplemental statement of the case, it was noted that the Veteran failed to report for his schedule examinations with the Atlanta VA Medical Center.  This was taken as a failure to report to a scheduled VA examination, and the claims were returned to the Board.  

There is no legal provision regarding the establishment of an "RSVP" for purposes of scheduling required examinations.  Instead, a written notice should have been dispatched to the Veteran as to the time, date, and location of the scheduled examinations. 

The Veteran has a duty to report at the scheduled time and place and to actively participate in the development of the claims (unless good cause for the absence has been shown), but the Veteran was never given the opportunity to do so.  Accordingly, the Board will provide the Veteran with an additional opportunity to participate in the examinations.  Thus, a remand for new examinations is necessary.  


Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the electronic record, all VA medical records pertaining to the Veteran not currently of record.  

2.  With appropriate authorization from the Veteran, obtain and associate with the claims file all outstanding private records identified by the Veteran as pertinent to his claims.  All attempts to obtain any such identified records should be documented in the record. 

3.  Schedule the Veteran for a VA examination by a clinician with appropriate expertise to determine the nature and etiology of the Veteran's chronic frontal sinusitis disability.  The entire record must be reviewed by the examiner.  All appropriate tests and studies should be conducted and clinical findings should be reported in detail.

Based on the examination results and the review of the entire electronic record, including a copy of this remand, the examiner should provide an opinion as to whether the Veteran has a current chronic sinus condition, to include chronic sinusitis, and if so, whether such disorder, at least as likely as not (a probability of 50 percent or greater) began in or is related to an injury or disease incurred during active service.  The examiner should also opine as to whether the allergic rhinitis at least as likely as not began in or is related to service.  

In this regard, the examiner's attention is directed to the Veteran's in-service diagnosis of chronic frontal sinusitis, post-service notation of chronic sinusitis on a list of "problems," and the post-service treatment for chronic allergic rhinitis if applicable.  See, e.g., June 2009 Tricare health record.  Please provide a complete explanation for the opinion.

4.  Schedule the Veteran for a VA examination by a clinician with appropriate expertise to determine the current severity of his service-connected tension/migraine headaches.  The electronic record, including a copy of this remand, must be made available to the examiner.  All appropriate tests and studies should be conducted and clinical findings should be reported in detail.

The examiner should describe the nature and severity of all manifestations of the Veteran's service-connected headaches.  In particular, the examiner must state whether there is any evidence of characteristic prostrating attacks, and the frequency thereof; and whether there are very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  If the examiner finds that the Veteran's symptoms of throbbing pain, nausea, light and noise sensitivity do not result in prostrating attacks of headache pain, an explanation should be provided.  The examiner's attention is directed to the November 2013 statement of the Veteran's wife indicating that he sometimes can function during the headaches but at other times he remains in the bed for the majority of the episode.  

5.  Schedule the Veteran for an appropriate VA respiratory examination to determine the current level of severity of his service-connected asthma disability.  The electronic record, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  The examiner should:

i) Conduct a pulmonary function test, including FEV-1 and FEV-1/FVC results.  The report of such study should be incorporated into the examination report to be associated with the electronic record.  

ii) Discuss the frequency and duration of use of any systemic corticosteroids or systemic high dose corticosteroids or immuno-suppressive medications since September 30, 2009.  The frequency of the Veteran's physicians' visits for required care for exacerbations of asthma and intermittent courses of systemic corticosteroids should also be noted.  It must be noted whether the asthma has resulted in episodes of respiratory failure, and if so their frequency.

A complete rationale should be given for all opinions and conclusions expressed.  

6.  Ensure that the information provided by the examiner(s) satisfies the criteria above and, if not, return the report(s) as insufficient.  Then, readjudicate the claims of service connection for chronic sinusitis and entitlement to an increased (compensable) disability rating for the service-connected tension/migraine headaches.  If any benefit sought on appeal remains denied, provide the appellant with an SSOC.  The SSOC should contain notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response before the case is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




